Name: Commission Regulation (EC) No 872/98 of 24 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities25. 4. 98 L 124/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 872/98 of 24 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 25 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 25. 4. 98L 124/2 ANNEX to the Commission Regulation of 24 April 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 142,0 212 108,8 624 188,3 999 146,4 0709 90 70 052 98,6 999 98,6 0805 10 10, 0805 10 30, 0805 10 50 052 56,8 204 34,1 212 59,5 400 58,2 600 48,1 624 46,7 999 50,6 0805 30 10 600 67,7 999 67,7 0808 10 20, 0808 10 50, 0808 10 90 060 45,1 388 87,5 400 94,4 404 100,9 504 83,1 508 70,1 512 80,3 524 92,6 528 76,2 616 97,8 720 146,0 804 112,5 999 90,5 0808 20 50 388 69,5 512 76,0 528 85,5 804 137,2 999 92,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.